Title: To James Madison from James Maury, 14 September 1802
From: Maury, James
To: Madison, James


					
						Sir
						Liverpool 14th. Septemr. 1802
					
					I have the Honor of your letter of 17th. June & will make application in the manner you have 

been so obliging as to point out.
					Wishing  much to have you furnished with the particulars of Imports & Exports as ⅌ your 

circular of 1st. Augt. 1801, I applied to the Person who has the exclusive privilege of granting such 

information from this Custom House.  He informed me it would so entirely occupy the time of one 

Clerk that he could not undertake it for less than sixty Pounds ⅌ annum.  I did not consider myself 

warranted to pay such a sum for it, & therefore have made it out in the best manner, I could from such 

documents as I could obtain, & now have the Honor to inclose you a statement of them for the last 

six Months ending 30th. last June.  I have not the means of distinguishing those in ours, from those in 

foreign, vessels.  However the imports in the latter have been very inconsiderable & the exports a 

mere trifle.  The number of our vessels cleared out from this port during the aforementioned period 

has been one hundred & one.  Indeed they still possess so decided a preference for conveying the 

produce of this country to ours that it may be said we monopolize that branch of the carrying trade.
					I enclose an act of Parliament passed near the close of the last session, of which I was not 

apprized until very lately  By it the permission of importing in American vessels certain articles not the 

produce of the U.S.A. to be warehoused for exportation, is continued until January 1804.  But it is 

important to the Merchants to know that Cotton not the produce of the U.S.A. can no longer be 

admitted in our vessels for home consumption as it was during the late war.  With Perfect Respect I 

have the Honor to be Sir Your most Obedient Servant
					
						James Maury
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
